GERALD C. MAEE




     Honorable John D. Reed, Commissioner
     Bureau of Labor $tatlstlcs
     Austin, Texas
     Dear Sir:                  igfnion No. 074184
                                     Is the Bureau ofLabor
                                     Statistics acting-within
                                     its jurisdiction in
                                     assisting employees to
                                     oollect wages duq'them; and
                                     related questions.
     You have asked our opinion on the above and other questions
     set out inyour letter of inquiry, whloh we quote:
     "For a number of years a certain proasdure has been followed
     by this Department in assisting employees to collect wages
     due them by employem;   For example, an employee presents
     himself at one of our field offioes,~andrsquests that we
     assist him in oolleoting wages tha@ an employer haa failed
     to pay.
     "Our procedure has baen to have the employee give us a
     statement of his claim for wages, glvlng all pertinent in-
     formation concerning same for this statement, acorn to before
     persons authorized to administer oaths. A blank form that we
     use for this purpose is attached, also sheet of instructions
     .to assist in filling out the statement of employee. Upon
     completion of same, our deputies usually try to oontact the
     employer and reach a settlementwith him satlsfqotory to the
     employee regarding this olalm.                             .

     "It sedms to be the policy of this Department that where an
     employer falls to take any action at all in oases of this
     nature or falls to respond to corresBondenoe, the deputy
     lssues a subpoena for facts of this claim. This has been
     done under the provisions of Article 5150, Revised Civil
     Statutes.
     "In order to'properly instruct the personnel of this Depart-
     ment In the proper procedure to be used in carrying out rour
     duties, please advlse.me
Honorable John D. Reed, Page 2, O-4184


"(1) "hether or not the above procedure in taking the
statement of claim for wages is within our jurlsdiotlon,
"b2) Whether or not representatives of this Uepartment
are acting within their jurisdiction in assisting employees
to collect wages due them,
"(3) Whether or not the issuance of subpoenas by a repre-
sentatlve of this Department to get this information is w&thin
the jurisdiction of this Department."
The general duties of the Cotnmlssloner*ofLabor Statistics
are set out in Articles 5145 and 5149, Vernon's Revised Civil
Statutes of 1925, in the following language: -
"Art. 5145.     (5235-6-7) &ties   of Commissioner
"The Bureau of Labor Statistics shall be under the charge and
control.%$'the commissioner of Labor Statistics. %hs
Commissioner shall collect, systematize and present in
biennial reports to the Governor , ,statisticaldetails relating
to all departments of labor in Tesas, especially as bearing
upon the oommercial, sooial, eduoatlonal, and sanitary conditions
of the employ'eesand their families, the means of esc'apefrom
dangers incident to their employment,.the proteotion of life
and health in the factories and other places of employment, the
labor of women and children, and the number of hours of labor
exacted of them, and in general, all matters and things which
affect or tend to affeot the prosperity of the mechanical,
manufacturing and produotlve industries of this State, and of
the ,personsemployed ther,ein.
"Said Commissioner shall, also, as fully as may-be done,
collect reliable reports and information from each county,
showing the amount and condition of the mechanical, mining and
manufacturing interest therein, and all sites offering natural
or acquired advantages fur the location and operation of any
                           of industry. He shall, by oorres-
of the dlfferent~ti~~branches
pondence with interested parties in other parts of the United
States, or in foreign 'countries,-W;     to them such lnforma-
tion as may tend to induce the location of manufaottiringand
producing plants irithlnthe State, together with such informa;
tion as may toincrease the employment of labor and the products
of such employment in Texas. kxcept as hereinafter provided he
shall safely keep and deliver to his successor all records,
papers, documents, correspondence and property pertaining to
or coming into his hands by virtue of his off1ce.y
“Art.   5149.   (5242) TO report violations
Honorab,leJohn D. Reed, Page 3, O-4164


"If the Commissioner shall learn of any vlolatlon of the law
with respect to the employment of children, or fire escapes,
or the safety of employees, or the preservation of health,
or in any other wgy affecting the ,employes,he shall at onoe
give written notloe of the facts to the proper county or
district attorney."
The authority of the Commissioner to issue subpoenas and take
testimony is granted in Article 5150 In the following language:
"Art. 5150. (5239) To take testimony
'The Comnlssloner shall have power to issue subpoenas and take
testimony in all matters relating to the duties herein required
of said Bureau. Such testimony must be taken in the vaolnity
of the residence or office of the person testlfylng.a
All of the above quoted statutory provisions are from the same
legislative enactment (Act 1909, beginning at page 59). It will
thus be seen that, inasmuch as one of the duties of the Bureau.
prescribed by said Act is to report by written notice to:the
proper county or district attorney any violation of law in any
way affecting employees, the Commlssloner'lspower to issue sub-
poenas and take testimony extends to any oase in whioh he may
learn of such violation of the law. Among the laws olearly
intended for the proteotfon of employees, and violations of
which would affect emplo eeas are those found in the following
chapters of Title 83 of 3:
                         ernon's tievisedCivil Statutes of 1925,
Chapter 3, relating to-the time of payment of wages;
Chapter 7, relating to measures for the protection of female
employees. (See also Article 1567, Vernon's &wised Penal
Code of 1925).
Chapter 13, regulating the business of employment agents.
Other important statutory provisions designed for the pro-
tection of em.loyees are found in the Texas Child Labor Law,
Chapter 4 of !s
              ltle 18, Vernon’s kevlsed Penal Code.of 1925.
Article 5157, contained in Chapter 3, above cited, is as
follows:
"Every parson, partnership or corporation, wilfully failing or
refusing to pay the wages of any employee at the time.and in
the manner provided In this &MWne shall f orfelt to the atate
of Texas the sum of fifty dollars for each and every such
failure or refusal. Suits for penalties accruing under this law
Honorable John D. Reed, Page 4, O-41&


shall be brought in any court having jurisdlotIon of the
amount in the county in which the employ8 should have been
paid, or where employed, &oh suits shall be instituted at
the direotlon of the Commissioner of Labor StatistIce by the
Attorney General or under his direotlon, or,by the County or
District Attorney for the county or district In which suit is
brought."
The duty and authority conferred by this statute are limited
to the filing of suits on behalf of the State for the oolleotlon
of the penalties therein provided, and do not extend to
assistanoe of the employee in the oolleotion of his personal
claim; and the instruction sheet submitted with your letter so
states.
It is a matter of common knowledge that a great many of the
unpaid wage claims, whloh employees need ass$stanoe in colleot-
lng, are too small to justify the risk of payment of court
.costs In an attempt to .oolleot them, and the claimants
flnanoirllg unable to ndvenoe ettorney feesr The workof your
department of the State government in auuiutdng in the erttlr-
ment of such olalms, without oharge to the claimant, Is oom-
mendable, and the humanitarian motives from whIoh It springs
unquestioned. But the Bureau of Labor 3tatIrtlos,    being a
creature of the statutory law of ,thla State, has only ruoh au-
thority as Is granted to it by speoIfIo statutory snaotment.
and nowhere in the statutes do we find any authority for the
Bureau to assist employees in the oolleotlon of wages due thorn.
Therefore, in answer to your seoond question, It is our opinion
that representatives of the Bureau of Labor Statistics are not
acting within their jurisdiction in assisting employees to
collect wages due them.
It is our further opinion (In answer to your first and third
questions) that the procedure outlined by you for the taking of
statements of claims for wages, and the issuance of subpoenas
by representatives of your department to get suoh information,
are within the jurisdlotlon of your department'only insofar
as they are done for the purpose of fulfllllng the duties oon-
ferred-upon the Bureau of Labor Statlstios by the statutes, and
not for the purpose of assisting employees in oolleotlng wages
aue them.
                                   Yours veq truly
                               ATTORNEY GENE AL OF TEXAS
APr'ROVEDDEC. 18, 1941         s/.W.~,B.Allen.. .,
a/ Grover Sellers              BY
FIRST ABSISTANT                               W. R. Allen
ATTORNEY GENERAL                                Aaslstant
WRA:RS/og
Approved Opinion Committee
By BWB, Chairman _